DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 19, 2021 has been entered.  Claim 1 is amended.  Claims 1-8 and 11-16 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-5, 7-8, 11-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibata (US 2007/0211205).  
Regarding claim 1, Shibata discloses a backlight module comprising: a frame body (at least 13) defining a cavity 14 therein and having an opening communicated with the cavity (opening formed by supporting portion 13a which holds backboard 26; see Figure 2 and para [0071]); and a light strip (generally 15), disposed at the opening of the frame body and detachably connected to the frame body, wherein the light strip comprises a lamp bead 18 that is disposed toward the cavity through the opening; a fixation backboard 29 disposed at the opening of the frame body and connected to the frame body; wherein the light strip 15 is detachably connected to the fixation backboard 29, and the fixation backboard 29 is provided with a first surface (bottom surface) and a second surface (top surface) that are opposite to each other; a thermally conductive backboard 28 detachably connected to the first surface of the fixation backboard 29; wherein the light strip 15 is disposed between the thermally conductive backboard 28 and the fixation backboard 29; and a thermal insulation board 30 (see paragraphs [0062] and [0068] which teach that board 30 can be comprised of a foamable PET material which is an insulating material), disposed at a side of the fixation backboard 29 away from the thermally conductive backboard 28, and disposed on and connected to the second surface of the fixation backboard 29 (see at least Figures 1-7 and paragraphs [0038]-[0146]).

Regarding claim 3, wherein the fixation backboard 29 in Shibata has a plurality of first through holes 32, the light strip 15 has a plurality of lamp beads 16, and the plurality of lamp beads enter the cavity through the plurality of first through holes 32, respectively (see at least Figures 2-5 and paragraph [0063]).
Regarding claim 4, the frame body 13 in Shibata comprise a bent portion (see Figure 2 and bent portion 13a supporting fixation backboard 29) extending towards the opening, and the bent portion is connected to the fixation backboard 29 (see at least Figure 2 and paragraph [0071]).  
Regarding claim 5, the bent portion and a side surface of the frame body 13 in Shibata forms an “L” shape when viewed in cross section (se at least Figure 2).  
Regarding claim 7, the light strip 15 in Shibata further comprises an endothermic lamp plate 37 on which the lamp bead is disposed, the endothermic lamp late abuts against the frame body 13 and is detachably connected to the frame body (see at least Figure 6 and paragraph [0089]).  
Regarding claim 8, the light strip 15 in Shibata further comprises an endothermic lamp plate 27 on which the lamp bead is disposed, the endothermic lamp plate abuts 
   Regarding claim 11, wherein the thermal insulation board 30 in Shibata comprises a plurality of second through holes 32, the light strip comprises a plurality of lamp beads 18, and the plurality of lamp beads enter the cavity through the plurality of second through holes, respectively (see at least Figures 2-4 and paragraphs [0067]-[0069]).  
Regarding claim 12, the backlight module in Shibata further comprises a front frame part (10 and/or 22) disposed on a side of the frame body 13 opposing the opening (see at least Figure 2 and paragraphs [0039] and [0053]).  
Regarding claim 13, the backlight module in Shibata further comprises an optical film 4 fixedly disposed on a side of the front frame part close to the cavity; and a diffusion sheet 21 fixedly disposed on a side of the optical film close to the cavity (see at least Figure 2 and paragraph [0053]).    
Regarding claim 16, Shibita discloses a display apparatus comprising: the backlight module of claim 1; and a display screen 8 disposed on a side of the frame body 13 of the backlight module away from the light strip (see at least Figures 1-2 and paragraph [0039]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata (US 2007/0211205) in view of Shimizu (US 2013/0070165).  
Regarding claim 14, Shibata does not specifically an optical reflective sheet positioned in the manner recited and at the recited angle relative to the front frame part (10,22).  However providing optical reflective sheets within backlights in the manner claimed and at the recited angle of less than 90 degree relative to a front frame is common in the art and taught in Shimizu (see Shimizu, at least Figures 2-4 and paragraph [0083]; reflective sheet 19 specifically having portions 19b which is at an angle of less than 90 degrees relative to front frame).  Accordingly it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide an optical reflective sheet having one edge connected to a side of the fixation backboard 26 and another edge connected to an edge of the diffusion sheet 21 in Shibata and forming an angle of less than 90 degrees with the front frame part as taught by Shimizu in order to reduce light leakage and provide a brighter, more efficient backlight module.  
Regarding claim 15, as modified above, the backlight module in Shibata comprises a plurality of light strips 15 and the optical reflective sheet is disposed at a same side of the plurality of light strips (see at least Figures 1 and 3).
 
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The light strip 15 in Shibata has a plurality of lamp beads 18, but Shibata does not specifically teach that the frame body 13 have a plurality of openings, wherein each of the openings corresponds to at least one of the lamp beads and each of the lamp beads enters the cavity through a corresponding one of the openings.  Accordingly, the claim is deemed patentable over the prior art of record.  

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082.  The examiner can normally be reached on Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P GRAMLING/Primary Examiner, Art Unit 2875